DETAILED ACTION
This action is in response to the amendment filed 2/8/2022.
Claims 1-8, 10-26 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments on pages 8 and 9 of the amendment, filed 2/8/2022, have been fully considered but they are not persuasive.  Applicant argues that the cited refgerence of Patel fails to disclose “checking availability of the local language within the multi-function device” and “retrieving the local language from the multi-function device when the local language is available on the multi-function device”.
The examiner respectfully disagrees.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant seems to be of the opinion that as Patel teaches of a language check in a web service, this fails to teach of a “multi-functional device”.  Nauta clearly teaches of a “multi-functional device” (see Figs. 1 and 2).  Nauta further shows that translated text strings are stored on said device in Fig. 8, 860.  Patel shows in Fig. 4, and corresponding paragraph [0054], that upon a “service” receiving content and 

Applicant’s arguments, see page 10 of amendment, filed 2/8/2022, with respect to the newly amended limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tann.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,896,051, hereinafter ‘051, in view of Patel et al. (US 2013/0179145), hereinafter Patel, in view of Tann et al. (US 2005/0028078), hereinafter Tann. 

As per claim 1, as may be seen in the table presented below, claim 1 of ‘051 teaches the following limitations:

Instant Claim 1					Claim 1 of ‘051
a method for localizing a user interface of a multi-function device, based on a personal storage device of a user connected to the multi-function device, wherein the multi- function device presents a user interface in a pre-defined language, the method comprising: 

a method for localizing a user interface of a multi- function device, based on a personal storage device of a user connected to the multi- function device, wherein the multi-function device presents a user interface in a pre- defined language, the method comprising:
receiving the personal storage device by the multi-function device when the personal storage device is inserted in a peripheral port of the multi-function device, the personal storage device storing contents including a pre-defined setting and at least one printable user file, the pre-defined setting associated with a pre-defined notation that indicates a local language of the user
receiving the personal storage device by the multi-function device when the personal storage device is inserted in a peripheral port of the multi-function device, the personal storage device includes a pre-defined setting, the pre-defined setting is associated with a pre-defined notation that indicates a local language of the user, wherein the pre-defined setting is created when at least one of a copy and a modify operation is performed in the personal storage device to create a file containing at least one parameter indicating a last operating system language of the user;
upon receiving, detecting the personal storage device by the multi-function device;
upon receiving, detecting the personal storage device by the multi-function device;
detecting, by the multi-function device, the local language of the user based on the pre- defined setting stored in the personal storage device that is inserted in the peripheral port of the multi-function device;
detecting, by the multi-function device, the local language of the user based on the pre-defined setting including the at least one parameter indicating the last operating system language of the user stored in the personal storage device that is inserted in the peripheral port of the multi-function device; and
checking availability of the local language within the multi-function device;

retrieving the local language from the multi-function device when the local language is available on the multi-function device;

upon retrieval, automatically changing the pre-defined language of the user interface to the local language of the user.
upon detection, automatically changing the pre-defined language of the user interface to the local language of the user.

Displaying content of the storage device including the at least one printable user file when the pre-defined language is changed to the local language of the user.


However, claim 1 of ‘051 does not explicitly teach of checking availability of the local language within the device and retrieving said language when it is available.  Patel teaches in paragraph [0054], and corresponding Fig. 4, a local language client 109 determines whether a user-inputted content is in a supported language, then a web service processes the user’s interaction according to its normal procedures and renders the user-inputted content in the user’s language; 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the language setting method of ‘051 with the local language support check of Patel.  One of ordinary skill would have been motivated to 
Furthermore, ‘051 does not explicitly teach that the storage device includes a printable file and said printable file is displayed after the language is changed.  In a similar field of endeavor, Tann teaches of the utilization of portable storage devices (see abstract).  Tann teaches in paragraph [0004] that content on the portable device may be  that of a graphical image (printable file).  Tann further teaches the following:
displaying content of the storage device including the at least one printable user file when the pre-defined language is changed to the local language of the user.  As Tann shows in the flowchart of Fig. 2, content of a portable storage device is launched for viewing upon the portable storage device being inserted into a device (Fig. 1, 2).
Upon the further modification of ‘051 in view of Tann, the language changing of ‘051 would execute prior to the file display method of Tann.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the storage device and user interface of ‘051 with the printable file and file view of Tann.  One of ordinary skill would have been motivated to have made such modification because as Tann teaches in paragraph [0003], portable memory devices were a popular method of transporting content from one device to another.  

Regarding instant claims 2-11, modified ‘051 teaches the method of claim 1 as described above.  The remaining limitations of instant claims 2-11 are taught by claims 10, 2, 3, 1, 4, 1, and 5-8 of ‘051 respectively.

As per instant claim 12, the limitations of instant claim 12 are taught by claim 11 of ‘051 in view of Patel similarly to that of instant claim 1 as described above.

Regarding instant claims 13-20, modified ‘051 teaches the method of claim 12 as described above.  The remaining limitations of instant claims 13-20 are taught by claims 2, 12-14, 11, 15, 11, and 16 respectively.
As per instant claim 21, claim 17 of ‘051 in view of Patel teaches the limitations of instant claim 21 in a manner similar to that of instant claim 1 as described above.

Regarding instant claims 22-26, modified ‘051 teaches the device of claim 21 as described above.  The remaining limitations of claims 22-26 correspond to claims 18-22 of ‘051 respectively.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a local language detection module configured for” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-15, 17, 21, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta et al. (US 2016/0100070), hereinafter Nauta , in view of Patel, in view of Tann.


As per claim 1, Nauta teaches the following:
a method for localizing a user interface of a multi-function device, based on a personal storage device of a user connected to the multi-function device, wherein the multi- function device presents a user interface in a pre-defined language, (see abstract), the method comprising: 
receiving the personal storage device by the multi-function device when the personal storage device is inserted in a peripheral port of the multi-function device, (see the personal storage device storing contents including a pre-defined setting and at least one printable user file, the pre-defined setting associated with a pre-defined notation that indicates a local language of the user.  As Nauta teaches in paragraph [0050], upon USB memory stick 810 being inserted into a USB port of device 220, a language pack detection routine 830 is run which may detect a specific file containing text string updated (pre-defined notation);
upon receiving, detecting the personal storage device by the multi-function device.  As shown in Nauta, Fig. 9, steps 904-908, upon a multi-function device detecting a medium, language packs are detected; 
detecting, by the multi-function device, the local language of the user based on the pre- defined setting stored in the personal storage device that is inserted in the peripheral port of the multi-function device.  As Nauta teaches in paragraph [0051], a language pack detection routine 830 detects the presence of a language pack; 
retrieving the local language from the multi-function device when the local language is available on the multi-function device.  See Fig. 9, 918 and 920; and 
upon retrieval, automatically changing the pre-defined language of the user interface to the local language of the user.  As Nauta teaches in paragraph [0049], if a single language has been selected by the user, the device may automatically switches the configured user interface language to the newly installed language.  As Nauta teaches in the abstract, the language pack includes “text strings” of the language pack which are displayed.  
However, Nauta does not explicitly teach of checking availability of the local language on the multi-function device.  In a similar field of endeavor, Patel teaches of 
checking availability of the local language within the multi-function device.  As Patel teaches in paragraph [0054], and corresponding Fig. 4, a local language client 109 determines whether a user-inputted content is in a supported language, then a web service process the user’s interaction according to its normal procedures and renders the user-inputted content in the user’s language; 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the language setting method of Nauta with the local language support check of Patel.  One of ordinary skill would have been motivated to have made such modification because such a check would benefit a user of Nauta in foregoing the downloading and installing process if the desired language is already present of the device.
Furthermore, Nauta does not explicitly teach that the storage device includes a printable file and said printable file is displayed after the language is changed.  In a similar field of endeavor, Tann teaches of the utilization of portable storage devices (see abstract).  Tann teaches in paragraph [0004] that content on the portable device may be  that of a graphical image (printable file).  Tann further teaches the following:
displaying content of the storage device including the at least one printable user file when the pre-defined language is changed to the local language of the user.  As Tann shows in the flowchart of Fig. 2, content of a portable storage device is launched for viewing upon the portable storage device being inserted into a device (Fig. 1, 2).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the storage device and user interface of Nauta with the printable file and file view of Tann.  One of ordinary skill would have been motivated to have made such modification because as Tann teaches in paragraph [0003], portable memory devices were a popular method of transporting content from one device to another.  Furthermore, as Nauta shows in Fig. 3, 326, one option of an interface which has changed languages is that of “print”.  The content displaying method of Tann would clearly benefit a user of Nauta in allowing the user of Nauta to, after translating the user interface, view content items which the user may desire to print.

Regarding claim 2, modified Nauta teaches the method of claim 1 as described above.  However, Nauta does not explicitly teach of retrieving the language from the multi-function device.  Patel teaches the following:
retrieving the local language from a server when the local language is not available within the multi-function device.  As Patel further teaches in paragraph [0054], and corresponding Fig. 4, if the local language client 109 determines the user-inputted content is in a non-supported language, the local language client 109 dynamically generates and sends a request to a language services server for the required language support.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the preferred language of Nauta with the 

Regarding claim 3, modified Nauta teaches the method of claim 1 as described above.  Nauta further teaches the following:
the pre-defined setting is at least one of a pre-defined folder and a pre-defined file.  As Nauta teaches in paragraph [0050], a language pack may be stored in a file of memory stick 810.

Regarding claim 5, modified Nauta teaches the method of claim 3 as described above.  Nauta further teaches the following:
the pre-defined setting is associated with a pre- defined notation to indicate the local language of the user. As Nauta teaches in paragraph [0050], upon USB memory stick 810 being inserted into a USB port of device 220, a language pack detection routine 830 is run which may detect a specific file containing text string updated (pre-defined notation).

Regarding claim 10, modified Nauta teaches the method of claim 1 as described above.  Nauta further teaches the following:
displaying an option to the user to change to the pre-defined language to a local language as selected by the user.  See Fig. 4.

Regarding claim 11, modified Nauta teaches the method of claim 1 as described above.  Nauta further teaches the following:
presenting the user interface in the local language of the user.  As Nauta teaches in paragraph [0049], if a single language has been selected by the user, the device may automatically switches the configured user interface language to the newly installed language.  

As per claim 12, Nuata teaches the following:
a method for changing a display language of an electronic device, comprising: 
receiving a storage device by the electronic device, wherein the electronic device presents a user interface in a pre-defined display language.  As Nauta teaches in paragraph [0050], upon USB memory stick 810 being inserted into a USB port of device 220, a language pack detection routine 830 is run which may detect a specific file containing text string updated (pre-defined notation);
detecting the storage device by the electronic device, the storage device storing contents including a pre- defined setting and at least one printable user file, the pre-defined setting indicating a local language of a user.  As Nauta teaches in paragraph [0050], upon USB memory stick 810 being inserted into a USB port of device 220, a language pack detection routine 830 is run which may detect a specific file containing text string updated (pre-defined notation); 
detecting the local language of the user based on the pre-defined setting stored in the storage device.  As Nauta teaches in paragraph [0051], a language pack detection routine 830 detects the presence of a language pack; 
retrieving the local language from the electronic device when the local language is available on the electronic device.  See Fig. 9, 918 and 920; 
changing the pre-defined display language to the local language of the user.  As Nauta teaches in paragraph [0049], if a single language has been selected by the user, the device may automatically switches the configured user interface language to the newly installed language.  As Nauta teaches in the abstract, the language pack includes “text strings” of the language pack which are displayed; 
displaying content of the storage device when the pre-defined display language is changed to the local language of the user.  As Nauta teaches in paragraph [0049], if a single language has been selected by the user, the device may automatically switches the configured user interface language to the newly installed language.  As Nauta teaches in the abstract, the language pack includes “text strings” of the language pack which are displayed; and 
presenting the user interface in the local language of the user to perform one or more functions.  See Fig. 6
However, Nauta does not explicitly teach of checking availability of the local language on the multi-function device.  In a similar field of endeavor, Patel teaches of rendering content in a desired language (see abstract).  Patel further teaches the following:
checking availability of the local language within the electronic device.  As Patel teaches in paragraph [0054], and corresponding Fig. 4, a local language client 109 determines whether a user-inputted content is in a supported language, then a web 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the language setting method of Nauta with the local language support check of Patel.  One of ordinary skill would have been motivated to have made such modification because such a check would benefit a user of Nauta in foregoing the downloading and installing process if the desired language is already present of the device.
Furthermore, Nauta does not explicitly teach that the storage device includes a printable file and said printable file is displayed after the language is changed.  In a similar field of endeavor, Tann teaches of the utilization of portable storage devices (see abstract).  Tann teaches in paragraph [0004] that content on the portable device may be  that of a graphical image (printable file).  Tann further teaches the following:
displaying content of the storage device including the at least one printable user file when the pre-defined language is changed to the local language of the user.  As Tann shows in the flowchart of Fig. 2, content of a portable storage device is launched for viewing upon the portable storage device being inserted into a device (Fig. 1, 2).
Upon the further modification of Nauta in view of Tann, the language changing of Nauta would execute prior to the file display method of Tann.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the storage device and user interface of Nauta with the printable file and file view of Tann.  One of ordinary skill would have been motivated to have made such modification because as Tann teaches in paragraph 


Regarding claim 13, modified Nauta teaches the method of claim 12 as described above.  The remaining limitations of claim 13 are substantially similar to those of claim 2 and are rejected using identical reasoning.

Regarding claim 14, modified Nauta teaches the method of claim 12 as described above.  Nauta further teaches the following:
the electronic device includes at least one of a printer, a scanner, a multi-function device, a mobile phone, a digital camera, a television, and a gaming console.  See paragraph [0041].

Regarding claims 15 and 17 modified Nauta teaches the method of claim 12 as described above.  The remaining limitations of claims 15 and 17 are substantially similar to those of claims 3 and 5 respectively and are rejected using identical reasoning.

	As per claim 21, Nauta teaches the following:
a multi-function device, (see Fig. 1), comprising: 
a user interface configured for presenting one or more options in a pre-defined display language of the multi-function device, (see Fig. 3); 
a language database configured for storing one or more patterns in one or more languages and storing one or more local languages, (see Fig. 1, 120, and Fig 4.); 
a peripheral port configured for receiving a storage device of a user, the storage device includes a pre-defined setting, the pre-defined setting indicates a local language of the user, (see Fig. 1, 114, and Fig. 2). 
The remaining limitaitons of claim 21 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 22, 25, and 26, modified Nauta teaches the device of claim 21 as described above.  The remaining limitations of claims 22, 23, 25, and 26 are substantially similar to those of claims 3, 10, and 2 respectively and are rejected using identical reasoning.

Claims 4, 6, 16, 18, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta in view of Patel in view of Tann as applied to claims 1, 12, and 21, and further in view of  Migdalovich et al. (US 9,332,076), hereinafter Migdalovich.

Regarding claim 4, Nauta teaches the method of claim 1 as described above.  However, Nauta does not explicitly teach of the user creating the pre-defined setting.  Migdalovich teaches the following:
the pre-defined setting is created by the user.  As Migdalovich shows in Fig. 3, 325, the user may select a listed language.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the language packs of Nauta with the user selection of Migdalovich.  One of ordinary skill would have been motivated to have made such modification because while Nauta clearly teaches of a USB device possessing language packs for certain languages (see abstract), Nauta is silent as to how the language packs come to be on the USB device and the user preferences of Migdalovich would benefit a user of Nauta by allowing the user to select preferred languages.

Regarding claim 6, Nauta teaches the method of claim 1 as described above.  However, as described above, Nauta does not explicitly teach of how language packs are selected or created.  Migdalovich teaches the following:
the pre-defined setting is created automatically by a computing device when the user connects the personal storage device to the computing device, before connecting the personal storage device to the multi-function device.  As Migdalovich teaches in column 6, lines 5-11, a language setting of a mobile device is determined after the mobile device is connected to a remote device, therefore, the language setting must be set before connecting.  This is interpreted as encompassing applicant’s “automatically” as the language for the remote device is determined “automatically”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the language packs of Nauta with the user 

Regarding claims 16 and 18, modified Nauta teaches the method of claim 12 as described above.  The remaining limitations of claims 16 and 18 are substantially similar to those of claims 4 and 6 respectively and are rejected using identical reasoning.

Regarding claims 23 and 24, modified Nauta teaches the device of claim 21 as described above.  The remaining limitations of claims 23 and 24 are substantially similar to those of claims 4 and 6 respectively and are rejected using identical reasoning.

Claims 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta in view of Patel in view of Tann in view of Migdalovich as applied to claims 1, 4, 12, and 18, and further in view of “HOW-TO: Install languages offline”, taken from https://kodi.wiki/view/HOW-TO:Install_languages_offline, published 11/29/2016, hereinafter How-To.

Regarding claim 7, modified Nauta teaches the method of claim 4 as described above.  However, while Nauta teaches in the abstract that the removable storage device has language packs stored thereon, Nauta is silent as to how said language packs arrived at said removable storage device.  How-To teaches the following:
wherein the pre-defined setting is created when at least one of a copy and a modify operation is performed in the personal storage device.  As How-To teaches in step 2, language packs may be downloaded and placed on a USB flash drive.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the removable storage device of Nauta with the downloading of How-To.  One of ordinary skill would have been motivated to have made such modification because, as described above, while Nauta never explicitly teaches of how language packs are placed on the removable storage device, it is inherent that they are moved there, and downloading (How-To) was a common technique in the art at the time for moving data to removable storage devices.

Regarding claim 8, modified Nauta teaches the method of claim 7 as described above.  However, Nauta in view of Migdalovich does not explicitly teach of the settings including type of device, operating system, and a time stamp.  Niles teaches the following:
the pre-defined setting includes type of computing device, operating system, operating system language and time stamp.  As Niles teaches in paragraph [0053], software programs 432 may contain, for example, applications, user data, device data 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the language setting of Nauta with the different configuration data of Niles.  One of ordinary skill would have been motivated to have made such modification because including metadata in files provided the benefit of providing better contextual understanding of data contained within said file.

Regarding claims 19 and 20, modified Nauta teaches the method of claim 18 as described above.  The remaining limitations of claims 19 and 20 are substantially similar to those of claims 7 and 8 respectively and are rejected using identical reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175